Citation Nr: 0731193	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-25 793	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder. 

2.  Entitlement to service connection for loss of feeling in 
the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from an October 2005 rating decision of the RO in 
Philadelphia, Pennsylvania.

In July 2007, to support his claims, the veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran contends that he injured his right hand during 
service while attempting to open a glass window.  He 
testified that the window shattered, causing fragments of 
glass to strike him in the forearm and fingers of his right 
hand - severing nerves.  He says he was hospitalized and 
treated at the base's hospital and then restricted to light 
duty.  He says there is still a residual scar on his right 
hand and that a portion of his finger is numb (see Hr'g. Tr., 
pg. 5).  

As for his bilateral foot disorder, the veteran reported that 
during his tour in Vietnam he performed guard duty while 
standing in water (see his November 2005 statement).  He 
testified at his hearing that, when discharged from service, 
he experienced swelling in his feet and had difficulty 
putting on boots.  He also mentioned that the skin on his 
feet began to peel after his discharge and he recalled 
receiving treatment from Dr. Stutts, but he said that 
doctor's records are no longer available since he is 
deceased.  In terms of a current disability the veteran 
reported experiencing a burning pain on the right side of his 
foot, which he said radiated into his calf (see Hr'g. Tr., 
pg. 8 ).  

Unfortunately, the National Personnel Records Center (NPRC), 
a military records repository, has indicated the veteran's 
service medical records (SMRs) are unavailable for 
consideration in this appeal.  When a veteran's SMRs are 
unavailable, through no fault of his, the VA's duty to 
assist, duty to provide reasons and bases for its findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  This, however, does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 
46 (1996).

Since the veteran's SMRs are not available for consideration, 
his statements concerning the injuries he purportedly 
sustained during service are presumed to be true since they 
are credible and there is no evidence suggesting otherwise.  
Moreover, both private and VA treatment records dated from 
1997 to 2004 confirm he has a current diagnosis of a right 
hand disability and a current diagnosis of a bilateral foot 
disability.  Additionally, in various written statements he 
has reported experiencing a continuity of symptomatology 
since service.  38 C.F.R. § 3.303(b).  So this in turn 
triggers VA's duty to provide him an examination since there 
is no medical opinion presently on file addressing the 
determinative issues of whether his current right hand 
disability and/or bilateral foot disability is related to his 
military service, including any injury he may have sustained 
while on active duty.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2007).



Also, there are additional treatment records that need to be 
obtained from the local VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania, as well as from the Community Based 
Outreach Clinic (CBOC) in Pittsburgh.  The veteran has 
testified that he has received treatment at the VAMC for his 
claimed disorders since 2005.  But a preliminary review of 
his claims file reveals that only VA outpatient records dated 
up to 2004 have been obtained.  VA is required to make 
reasonable efforts to help him obtain these additional 
relevant records dated from 2005 to the present.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(2) 
(2007).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  With the veteran's assistance and, 
if necessary, authorization, obtain all 
outstanding records of his pertinent 
treatment dated from 2005 to the 
present.  This includes, but is not 
limited to, records of his treatment at 
(a) the local VAMC in Pittsburgh and 
(b) the CBOC in Pittsburgh.
 
2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (meaning 50 percent or 
more probable) his current right hand 
disability and bilateral foot 
disability are the result of his 
service in the military - including 
any injury he may have sustained while 
on active duty.

*To facilitate making these important 
determinations the examiner must review 
the evidence in the claims file, 
including a copy of this remand, for 
the veteran's pertinent medical and 
other history.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



